DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1 and 3-5  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forester (US 2015/0225897).  
Claim 1:  Forester discloses a system comprising one or more deckle board systems (30) that are configured to extend along a machine direction (120) of a paper machine (2).  See Abstract, Figure 1, and paragraph [0082].  Each deckle board includes a deckle board clamp (40), a seal strip clamp (42), and a seal strip (44) retained between the deckle board clamp and the seal strip clamp.  See Figure 6 and paragraph [0087], see Figure 25 and paragraph [0107], and see Figure 26 and paragraph [0108].  The seal strip includes a single connection slot (50) that retains the seal strip from moving in the machine direction.  See Figure 27 and paragraph [0109].  Therefore, the deckle board systems of Forester include the claimed features of one or more deckle board clamps, a plurality of seal strip clamps, and one or more seal strips, wherein each of the seal strips include one connection slot or less. 
Claim 3: Paragraph [0082] states that a typical paper machine has two deckle systems, one on each side of the paper machine.
Claim 4: The seal strip clamp (42) shown in Figure 6 has a connection fastener (unlabeled) going therethrough.  The seal strip clamp shown in Figure 25 also has a connection fastener (54) going therethrough.  See paragraph [0107].  Thus, the seal strip clamp includes a seal strip clamp recess corresponding to the location through where the connection fastener fastens the seal strip (44) between the seal strip clamp and the deckle board clamp (40). 
Claim 5: The seal strip clamp recess appears to expose a portion of the seal strip and/or deckle board clamp. See Figure 26.

2.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nykopp 
(US 4,124,441).
Nykopp discloses a paper machine system (Figure 1) comprising a forming zone (5) and a deckle board system (Figures 2 and 3).  The deckle board system includes two deckle boards (sidewalls 22), one on each side of the forming zone, deckle board clamps (see the annotated Figure 2 below), seal strip clamps (see annotated Figure 2 below) and seal strips (longitudinal seals 27) held by the deckle boards clamps and the seal strip clamps.  Each of the seal strips are free of a connection slot.  See column 3, lines 22-37. 

    PNG
    media_image1.png
    350
    935
    media_image1.png
    Greyscale


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 19 and 20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 6 and 20, respectively, of prior U.S. Patent No. 11,105,043.  This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 or over claim 19 of U.S. Patent No. 9,822,484.  Although the claims at issue are not identical, they are not patentably distinct from each other because     claims 1 and 3 are anticipated by patent claim 1 and by patent claim 19.  All of the features of claims 1 and 3 are present in the patent claims.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-19 of U.S. Patent No. 11,105,043.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 are anticipated by the patent claims as follows:  
Claim 1 is anticipated by patent claim 1 and by patent claim 6.
Claim 2 is anticipated by patent claim 2.
Claim 3 is anticipated by patent claim 3.
Claim 4 is anticipated by patent claim 4.
Claim 5 is anticipated by patent claim 5.
Claim 6 is anticipated by patent claim 7.
Claim 7 is anticipated by patent claim 8.
Claim 8 is anticipated by patent claim 9.
Claim 9 is anticipated by patent claim 10.
Claim 10 is anticipated by patent claim 11.
Claim 11 is anticipated by patent claim 12.
Claim 12 is anticipated by patent claim 13.
Claim 13 is anticipated by patent claim 14.
Claim 14 is anticipated by patent claim 15.
Claim 15 is anticipated by patent claim 16.
Claim 16 is anticipated by patent claim 17.
Claim 17 is anticipated by patent claim 18.
Claim 18 is anticipated by patent claim 19.
All of the features of claims 1-18 are present in the respective patent claims.

Allowable Subject Matter
Claims 6-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the non-statutory double patenting rejections are overcome.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 6 would be allowable for further reciting that one or more connection adapters are connected to one of the one or more deckle board clamps and one of the one or more seal strips. Claims 7-18 would also allowable as being dependent on claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents teach deckle system in papermaking.
Willemain (US 2,735,343) 
Moody (US 3,607,624)
Beran (US 5,284,551) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571)272-1192. The examiner can normally be reached Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric Hug/Primary Examiner, Art Unit 1748